FILED IN
                                                                  6th COURT OF APPEALS
                                  CAUSE NO. 17,075                  TEXARKANA, TEXAS   CJ

                                                                  6/29/2016 1:15:23 PM
THE STATE OF TEXAS                        §                           DEBBIE AUTREY
                                                                          Clerk
vs                                        §        OF
                                                                         r:.·
MATTHEW HUNTER MURPHY                     §        UPSHUR COUNTY, Til
                                                                                  0
                                                                                  co

                            FORMALNOTICEOFAPPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes the Defendant, Matthew Hunter Murphy, who by and through his

court appointed appellate attorney, makes and files this his Formal Notice of Appeal

as follows :

                                           I.

       Upon the Defendant's plea of guilty to two felony one counts of Aggravated

Sexual Assault of a Child and a contested punishment phase, the Trial Court found the

Defendant guilty and assessed punishment and sentenced the Defendant. The

punishment assessed was confinement in the Institutional Division of the Texas

Department of Criminal Justice for 15 years each on Count 1 & Count 2 to run

concurrently. Count 3 was dismissed.


                                          II.

       Sentencililg occurred on June 17, 2016. The appellant's attorney for this appeal

was appointed on June 22, 2016.




                                           1
                                                 III.

    Notice is hereby given for the appeal of this felony conviction to the Texas Court

of Appeals for the   6 th   Appellate District at Texarkana, Texas.




                                              PRAYER

      WHEREFORE, premises considered , Defendant prays that this Notice of Appeal

be filed and acted upon as required by Texas law.




                                                                      t?~
                                               By: ______~------------------­
                                                   Dwight A. Brannon
                                                   Attorney at Law
                                                   P.O. Box 670
                                                   Gilmer, Texas 75644
                                                   Phone: 903-843-2523
                                                   Fax: 903-843-6014
                                                   State Bar No. 02894500

                                                   APPELLATE ATTORNEY FOR
                                                   Matthew Hunter Murphy




                                                 2
                            CERTIFICATE OF SERVICE

      A true and correct copy of the above Notice of Appeal was hand delivered to the

office of the Criminal District Attorney of Upshur County, Texas at 405 ~rth Titus

Street, Gilmer, Texas, and to the Defendant by mail on this the /) I.J        day of

           ~                 , 2016.




                                       Dwight A. B nnon
                                       Attorney for Matthew Hunter Murphy




                                         3
        CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT OF APPEALS




                        TRIAL COURT NO.      17075




MATTHEW HUNTER MURPHY                        *        IN THE 115TH DISTRICT COURT




vs.                                           *       OF




THE STATE OF TEXi S                           *       UPSHUR COUNTY, TEXAS




The Record of my office reflect the following information in this case:

DEFENDANT WAS CONVICTED OF: Aggravated Sexual Assault of A Child; Count I and Count II

PUNISHMENT ASS~SSED: FIFTEEN (15) Years TDCJ

WAS THIS A REVOCATION OF PROBATION? _ _ _ _ YES                   _ _     _ X_   _   NO

DEFENDANT IS: _X _ IN JAIL -      - --      OUT ON BOND-- -- OUT ON PROBATION _ _ __

IF ON BO ND, GIVE AMOUNT:$ -       -   - --       - - DATE BOND WAS POSTED: -        -    - -- - -

SENTENCE IMPOSED ON THE 17rd DAY OF JUNE, 2016

IF NO SENTENCE, ORDER APPEALED FROM WAS SIGNED ON : _ _ DAY OF - - - -- - ' _ __

WRITTEN NOTICE OF APPEAL WAS FILED ON : 27TH DAY OF June, 2016.

MOTION FOR NEW TR IAL FILED _ _ X_ _ NO _ _ _ YES , IF YES, DATE FILED-- --                 ---

*** IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL, PLEASE GIVE WRITTEN NOTICE TO
THE COUT OF APPEAL IMMEDIATELY.

PRESIDING TRIAL COURT JUDGE: LAUREN PARISH

TRIAL COURT REPORTER: DEANNA DRENNAN

ADDRESS: P. 0. B9X 1052, GILMER, TEXAS 75644

WAS DEFENDANT DECLARED INDIGENT? _            _ X._   _    _ _ YES _ __ _ __ NO
DEFENDANT'S COUNSEL IS: RETAINED _ _ _ _ _ APPOINTED __X._ _ _ PROSE _ _ __

DEFENDANT IS REPRESENTED ON APPEAL BY:

ATIORNEY'S   NAM~:     DWIGHT A. BRANNON

BAR CODE NUMBER 02894500

ADDRESS: P. 0. Box 260, GILMER, TEXAS 75644

STATE IS REPRESENTED ON APPEAL BY:

ADORNEY'S NAME: Billy W . Byrd

BAR CODE NUMBER 24034354

ADDRESS: 405 N. Titus, Gilmer, Texas 75644

IF TWO OR MORE CASES WERE TRIED TOGETHER, LIST CASE NUMBERS ONLY:


                  II
IF COMPANION CASE, LIST DOCKET NUMBER AND DEFENDANT'S NAME:




****SEND SEPARATE CERTIFICATE FOR EACH CASE APPEALED




DATED THE 29TH DAY June, 2016.




KAREN BUNN, DISTRICT CLERK

BY: MELISSA CHEV.A;LIER, DEPUTY CLERK